EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Vance, #66187, on 8/3/22.

The application has been amended as follows: 

3. (Currently Amended) The stimulation pad of claim 2, wherein the outer most layers of the lamination are the same and are less flexible than 

7. (Currently Amended) The stimulation pad of claim 6, further comprising: a cover enclosing the 


Reasons for Allowance
Krueger US Publication No. 20140173812 teaches bone conduction sound sensors embedded in padding closest to the wearer’s body to transmit sound to the wearer. 

Dai et al. US Publication No. 20100225600 teaches an actuated display surface serving as a bone conduction transducer.

Fukuda US Publication No. 20050176459 teaches a bone conduction transducer embedded within a surface of a mobile phone.

Ochiai et al. US Publication No. 20070053530 (from IDS) teaches a pair of bone conduction transducers embedded in a pad.

Regarding claims 1-8, Krueger teaches most of the limitations of claim 8, however, it does not, alone or in combination with other prior art of record, teach that the bone conduction transducer is coupled to the sheet of padding such that the sheet resonates sound waves across the entire upper surface in combination with other recited elements in the claim. The transducer of the claims is embedded in a surface of a padding. The term “padding” implies that it must be a somewhat softish material. Due to the material being at least somewhat soft, it makes it harder to conclude that one transducer would necessarily be able to resonate sound across the entire surface, as sound would more easily dissipate along a softer material. It is possible that one could conclude that sound could resonate across an entire surface of a relatively small piece of padding (such as when the padding is not much larger than the transducer itself), however, the prior art, especially prior art which specifically states that the transducer is within an upper surface of a padding, generally relates to relatively larger sheets of padding, where one could not necessarily draw this conclusion. Further, often the prior art uses multiple transducers in stimulation pads. The mere fact that more than one transducer is used implies that one transducer alone could not resonate sound across the entire surface of the padding.
Claims 2-8, which depend on claim 1, are narrower in scope than claim 1, and therefore, Krueger alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652